Title: To Thomas Jefferson from Abraham Labagh, 9 November 1800
From: Labagh, Abraham
To: Jefferson, Thomas



Sir
Nyork Novr. 9 1800

having to contend with the Author of a pamphlet, who has wrote against what he wishes to make your Religious oppinion, and having his authority before me from which he endeavours to make you to be a person who disbelieves in what is commonly called Divine Revelation—I would as a favour ask you to answer me (if you think fit) only these two Questions—first do you believe there was a Deluge and do you believe that Mankind Originally Sprang from one pair—I believe you are of my and his oppinion but I would wish to have an answer from you. Since times have altered words may have altered—he says that you would think little of the Man who would endeavour to prove you to be no Infidel, which is one of the reasons I have writen you on this Subject. I disbelieve this, and if I were convinced you were one, (like he) I should think it my duty to hear more from you than I have, before I would publickly pronounce you such, and should take the same Liberty in requesting an answer. if you will oblige me you will a number of our Religious friends who are at a loss to determine. a line from you directed to Aaron Burr will be thankfully received by your—
Friend and Wellwisher

Abrm. Labagh


   
   Serious Considerations Dr L


